Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

            Agreement, made this ___ day of June, 2002,by and between Gentiva
Health Services, Inc., a Delaware corporation (the "Company"), and
______________ (the "Executive").

            WHEREAS, the Executive is a key employee of the Company; and

            WHEREAS, the Board of Directors of the Company (the "Board")
considers the maintenance of a sound management to be essential to protecting
and enhancing the best interests of the Company and its stockholders and
recognizes that the possibility of a change in control raises uncertainty and
questions among key employees and may result in the departure or distraction of
such key employees to the detriment of the Company and its stockholders; and

            WHEREAS, the Board wishes to assure that it will have the continued
dedication of the Executive and the availability of his or her advice and
counsel, notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company; and

            WHEREAS, the Executive is willing to continue to serve the Company
taking into account the provisions of this Agreement;

            NOW, THEREFORE, in consideration of the foregoing, and the
respective covenants and agreements of the parties herein contained, the parties
agree as follows:

            1.         Operation and Term of Agreement.  This Agreement shall
commence at the Effective Time of the Merger as contemplated in the Purchase
Agreement (defined below) and shall continue through the third anniversary of
such date; provided, however, that after a Change in Control of the Company
during the term of this Agreement, this Agreement shall remain in effect until
all of the obligations of the parties hereunder are satisfied and the Protection
Period has expired.  Prior to a Change in Control this Agreement shall
immediately terminate upon termination of the Executive's employment, except in
the case of such termination under circumstances set forth in the last paragraph
of Section 4 below.

            2.         Change in Control; Protection Period.  A "Change of
Control" shall be deemed to occur on the date that any of the following events
occur:

                        (a)        any person or persons acting together which
would constitute a "group" for purposes of Section 13(d) of the Exchange Act
(other than the Company or any subsidiary and other than Permitted Holders)
shall beneficially own (as defined in Rule 13d-3 of the Exchange Act), directly
or indirectly, at least 25% of the total voting power of all classes of capital
stock of the Company entitled to vote generally in the election of the Board;

--------------------------------------------------------------------------------

-2-

                        (b)        either (i) Current Directors (as herein
defined) shall cease for any reason to constitute at least a majority of the
members of the Board (for these purposes, a "Current Director" shall mean any
member of the Board as of the date hereof, and any successor of a Current
Director whose election, or nomination for election by the Company's
shareholders, was approved by at least two-thirds of the Current Directors then
on the Board) or (ii) at any meeting of the shareholders of the Company called
for the purpose of electing directors, a majority of the persons nominated by
the Board for election as directors shall fail to be elected;

                        (c)        consummation of (i) a plan of complete
liquidation of the Company, or (ii) a merger or consolidation of the Company (A)
in which the Company is not the continuing or surviving corporation (other than
a consolidation or merger with a wholly owned subsidiary of the Company in which
all shares of Common Stock outstanding immediately prior to the effectiveness
thereof are changed into common stock of the subsidiary) or (B) pursuant to
which the Common Stock is converted into cash, securities or other property,
except a consolidation or merger of the Company in which the holders of the
Common Stock immediately prior to the consolidation or merger have, directly or
indirectly, at least a majority of the common stock of the continuing or
surviving corporation immediately after such consolidation or merger or in which
the Board immediately prior to the merger or consolidation would, immediately
after the merger or consolidation, constitute a majority of the board of
directors of the continuing or surviving corporation; or

                        (d)        consummation of a sale or other disposition
(in one transaction or a series of transactions) of all or substantially all of
the assets of the Company.

            For purposes of this Section 2 under this Agreement, "Permitted
Holders" shall mean Miriam Olsten, Stuart Olsten, and Cheryl Olsten, and each of
their spouses, their lineal descendants and their estates and their Affiliates
or Associates (as defined in Rule 12b-2 of the Exchange Act) (collectively the
"Olsten Stockholders"), so long as the Olsten Stockholders beneficially own 20%
or less of the voting power of all classes of capital stock of the Company
entitled to vote generally in the election of the Board.

            Notwithstanding the foregoing, the transactions provided for in the
Asset Purchase Agreement By and Between Accredo Health, Incorporated and the
Company dated as of January 2, 2002, (the "Purchase Agreement"), shall not
constitute a Change in Control for purposes hereof.

            A "Protection Period" shall be the period beginning on the date of a
Change in Control and ending on the third anniversary of the date on which the
Change in Control occurs.

--------------------------------------------------------------------------------

-3-

            3.         Termination Following Change in Control.  The Executive
shall be entitled to the benefits provided in Section 4 hereof upon any
termination of his or her employment with the Company within a Protection
Period, except a termination of employment (a) because of his or her death, (b)
because of a "Disability," (c) by the Company for "Cause," or (d) by the
Executive other than for "Good Reason."

                        (i)         Disability.  The Executive's employment
shall be deemed to have terminated because of a "Disability" if the Executive
applies for and is determined to be eligible to receive disability benefits
under the Company's Long-Term Disability Plan.

                        (ii)        Cause.  Termination by the Company of the
Executive's employment for "Cause" shall mean termination upon:  (A) the willful
and continued failure by the Executive to substantially perform his or her
duties with the Company, after a written demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
his or her duties; or (B) the willful engaging by the Executive in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise.  For purposes hereof, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that his or her action
or omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
that purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his or her counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive engaged in the
prohibited conduct set forth above in clauses (A) or (B) of the first sentence
of this subsection and specifying the particulars thereof in detail.

                        (iii)       Without Cause.  The Company may terminate
the employment of the Executive without Cause during a Protection Period only by
giving the Executive written notice of termination to that effect.  In that
event, the Executive's employment shall terminate on the last day of the month
in which such notice is given (or such later date as may be specified in such
notice), and the benefits set forth in Section 4 hereof shall be provided to the
Executive.

                        (iv)       Good Reason.  Termination of employment by
the Executive for "Good Reason" shall mean termination:

--------------------------------------------------------------------------------

-4-

                                    (A)       if there has occurred a reduction
by the Company in the Executive's base salary in effect on the date hereof, as
increased from time to time thereafter, other than a reduction in the
Executive's base salary of not more than ten percent which is part of a general
salary reduction for a majority of the salaried employees of the Company and its
subsidiaries;

                                    (B)       if without the Executive's written
consent, the Company has required the Executive to be relocated anywhere in
excess of fifty (50) miles from the Executive's office location on the date
hereof, except for required travel on the business of the Company;

                                    (C)       if there has occurred a failure by
the Company to maintain plans providing benefits not materially less favorable
than those provided by any benefit or compensation plan (including, without
limitation, any incentive compensation plan, bonus plan or program, retirement,
pension or savings plan, stock option plan, restricted stock plan, life
insurance plan, health and dental plan and disability plan) in which the
Executive is participating immediately before the beginning of the Protection
Period, or if the Company has taken any action which would adversely affect the
Executive's participation in or reduce the Executive's benefits (other than
stock option or restricted stock grants) under any of such plans or deprive the
Executive of any material fringe benefit enjoyed by the Executive immediately
before the beginning of the Protection Period, or if the Company has failed to
provide the Executive with the number of paid vacation days to which he or she
would be entitled in accordance with the normal vacations policy of the Company
as in effect immediately before the beginning of the Protection Period;
provided, however, that a reduction in benefits under the Company's
tax-qualified retirement, pension or savings plans or its life insurance plan,
health and dental plan, disability plans or other insurance plans which
reduction applies equally to all participants in the plans and has a de minimis
effect on the Executive shall not constitute "Good Reason" for termination by
the Executive;

                                    (D)       the assignment to the Executive of
any material duties inconsistent with his or her status as a senior executive
officer of the Company or a substantial adverse alteration in the nature or
status of the Executive's responsibilities from those in effect immediately
prior to the Change in Control;

                                    (E)       if the Company has failed to
obtain the assumption of the obligations contained in this Agreement by any
successor as contemplated in Section 8(c) hereof; or

--------------------------------------------------------------------------------

-5-

                                    (F)       if there occurs any purported
termination of the Executive's employment by the Company which is not effected
pursuant to a written notice of termination as described in subsection (ii) or
(iii) above.

            The Executive shall exercise his or her right to terminate
employment for Good Reason by giving the Company a written notice of termination
specifying in reasonable detail the circumstances constituting such Good
Reason.  In that event, the Executive's employment shall terminate on the last
day of the month in which such notice is given.

            A termination of employment by the Executive within a Protection
Period shall be for Good Reason if one of the occurrences specified in this
subsection (iv) shall have occurred, notwithstanding that the Executive may have
other reasons for terminating employment, including employment by another
employer which the Executive desires to accept.

            4.         Benefits Upon Termination Within Protection Period.  If,
within a Protection Period, the Executive's employment by the Company shall be
terminated (a) by the Company other than for Cause or because of the Executive's
death or Disability, or (b) bythe Executive for Good Reason, the Executive shall
be entitled to the benefits provided for below (and the Executive shall not be
entitled to severance benefits otherwise payable under the Executive's separate
severance letter agreement with the Company):

                        (i)         The Company shall pay to the Executive
through the date of the Executive's termination of employment salary at the rate
then in effect, together with salary in lieu of vacation accrued to the date on
which his employment terminates, in accordance with the standard payroll
practices of the Company;

                        (ii)        The Company shall pay to the Executive an
amount in cash equal to two times the sum of (A) the Executive's annual base
salary in effect immediately prior to the date of the Executive's termination of
employment or the date of the Change in Control (whichever is higher), and (B)
the higher of (x) the Executive's target annual bonus for the year that includes
the date of the Executive's termination of employment or (y) the Executive's
target annual bonus for the year that includes the date of the Change in
Control; and such payment shall be made in a lump sum within 10 business days
after the date of such termination of employment;

                        (iii)       The Company shall continue to cover the
Executive and his or her dependents under, or provide the Executive and his or
her dependents with insurance coverage no less favorable than, the Company's
life, disability, health, dental or other employee welfare benefit plans or
programs (as in effect on the day immediately preceding the Protection Period
or, at the option of the Executive, on the date of termination of his or her
employment) for a period equal to the lesser of (x) two years following the date
of

--------------------------------------------------------------------------------

-6-

termination or (y) until the Executive is provided by another employer with
benefits substantially comparable to the benefits provided by such plans or
programs, provided however, that the provision of this benefit shall be
contingent upon the cooperation of the Executive (or his or her dependent, as
applicable) in any reasonable request by the Company  to facilitate the
provision of such benefit, including responding to questionnaires and submitting
to minimally intrusive medical examinations;

                        (iv)       All options to purchase Company stock granted
under the Company's 1999 Stock Incentive Plan (or other Company plan) held by
the Executive shall become immediately vested and exercisable in full upon such
termination of employment, and all such stock options shall remain exercisable
for one year following such termination of employment (but not beyond the
original full term of the stock option); and

                        (v)        All of the Executive's benefits accrued under
the pension, retirement, savings and deferred compensation plans of the Company
shall become vested in full; provided, however, that to the extent such
accelerated vesting of benefits cannot be provided under one or more of such
plans consistent with applicable provisions of the Internal Revenue Code of
1986, as amended, such benefits shall be paid to the Executive in a lump sum
within 10 days after termination of employment outside the applicable plan.

            Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled to the benefits described in this Section 4, if the
Executive's employment with the Company is terminated by the Company (other than
for Cause) within one year prior to the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated or intended
to effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control.

            5.         Non-exclusivity of Rights.  Nothing in this Agreement
shall prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive or other plans, practices, policies or programs
provided by the Company or any of its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any stock option or other agreements with the
Company or any of its subsidiaries.  Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, practice, policy
or program of the Company or any of its subsidiaries at or subsequent to the
date of termination of the Executive's employment shall be payable in accordance
with such plan, practice, policy or program.

--------------------------------------------------------------------------------

-7-

            6.         Full-Settlement; Legal Expenses.  The Company's
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.  The Company agrees to pay, upon written demand
therefore by the Executive, all legal fees and expenses which the Executive may
reasonably incur as a result of any dispute or contest by or with the Company or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement (including as a result of any contest by the
Executive about the amount of any payment hereunder) if the Executive
substantially prevails in the dispute or contest, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the "Code").  In any such action brought by
the Executive for damages or to enforce any provisions of this Agreement, the
Executive shall be entitled to seek both legal and equitable relief and
remedies, including, without limitation, specific performance of the Company's
obligations hereunder, in his or her sole discretion.

            7.         Excise Tax Cut Back.

                        (a)        Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit and the acceleration of exercisability of any
stock option) to the Executive or for his or her benefit (whether paid or
payable or distributed or distributable) pursuant to the terms of this Agreement
or otherwise would be subject, in whole or in part, to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Excise
Tax"), then the amounts payable to the Executive under this Agreement shall be
reduced (by the minimum possible amount) until no amount payable to the
Executive is subject to the Excise Tax; provided however, that no such reduction
shall be made if the net after-tax benefit (after taking into account Federal,
state, local or other income, employment, self-employment and excise taxes) to
which the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax benefit (after taking into account Federal,
state, local or other income, employment, self-employment and excise taxes) to
the Executive resulting from the receipt of such payments with such reduction. 
If, as a result of subsequent events or conditions, it is determined that
payments have been reduced by more than the minimum amount required under this
Section 7, then an additional payment shall be promptly made to the Executive in
an amount equal to the excess reduction.

                        (b)        All determinations required to be made under
this Section 7, including whether a payment would result in an Excise Tax shall
be made by PricewaterhouseCoopers LLP (the "Accounting

--------------------------------------------------------------------------------

-8-

Firm") which shall provide detailed supporting calculations both to the Company
and the Executive as requested by the Company or the Executive.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company and shall
be paid by the Company.  Except as set forth in the last sentence of
Section 7(a) hereof, all determinations made by the Accounting Firm under this
Section 7 shall be final and binding upon the Company and the Executive.

            8.         Confidential Information.  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive's employment by the Company or any of its
subsidiaries and which shall not be or become public knowledge (other than by
acts of the Executive or his or her representatives in violation of this
Agreement).  After the date of termination of the Executive's employment with
the Company, the Executive shall not, without the prior written consent of the
Company, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.  In no event shall an
asserted violation of the provisions of this Section 8 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

            9.         Successors.

                        (a)        This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives or successor(s) in interest.

                        (b)        This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

                        (c)        The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
a11 or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

--------------------------------------------------------------------------------

-9-

            10.       Miscellaneous.

                        (a)        This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws thereof.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

                        (b)        All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:

 

___________________
_____________________
_____________________

 

 

 

If to the Company:

 

Gentiva Health Services, Inc.
3 Huntington Quadrangle, 2S
Melville, NY  11747
Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

                        (c)        The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

                        (d)        The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

                        (e)        The Executive's failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision thereof.

--------------------------------------------------------------------------------

-10-

                        (f)         This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof but, except as specifically provided in Section 4 hereof, does not
supersede or override the provisions of (i) any stock option, employee benefit
or other plan, program, policy or practice in which Executive is a participant
or under which the Executive is a beneficiary; or (ii) the Severance Agreement
of even date between the Executive and the Company provided, however, that this
Agreement does supersede and replace any prior Severance Agreement and Change in
Control agreements between the Company (its predecessors) and the Executive,
including specifically all such agreements previously entered into by the
Executive and Olsten Corporation or the Company.

[Next Page is Signature Page]

--------------------------------------------------------------------------------

-11-

            IN WITNESS WHEREOF, the Executive has hereunto set his hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed as of the day and year first above written.

 

 

___________________________
Name: 

 

 

 

 

 

GENTIVA HEALTH SERVICES, INC.



By:___________________________
Name: 
Title:

 